DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6-9, 13, 14, 19 and 22-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu et al. (US 2013/0186647, hereafter Xu).
With regards to claim 1, it discloses a method (tubular anchoring system, Abstract) comprising: deploying a plug assembly into a tubing string containing well fluid (tubular anchoring system 110 deployed within borehole tubular 50, Fig. 1,3 and 4, and, system 110 similar to system 10, para 20 & Fig. 1 and 3), the plug assembly including: an expandable assembly (tubular anchoring system 110 includes plastic deformation of collar 154 and radial alteration of sleeve 118 [expandable], para 21, 22 & Fig. 3 and 4), comprising a continuous sealing portion and a gripping portion (collar 154 integral with seal 126 and sleeve 118 includes teeth that bitingly engage with a wall 46 of a structure 50, para 13 & Fig. 1, 3 and 4), a locking ring, including a flared outer surface (frustoconical member 114 [locking ring] includes outer frustoconical surface 144, Fig. 3 and 4), wherein the expandable assembly includes at least a first flared inner surface (sleeve 118 includes inner frustoconical surface 148, Fig. 3 and 4), and wherein the flared outer surface of the locking ring is contacting the first flared inner surface of the expandable assembly (outer frustoconical surface 144 of frustoconical member 114 [locking ring] engages inner frustoconical surface 148 of sleeve 118, Fig. 3 and 4); expanding the expandable assembly over the flared outer surface of the locking ring (sleeve 118 expanded via engagement of frustoconical member 114 [locking ring] , Fig. 3 and 4), whereby the expandable assembly deforms radially until the gripping portion of the expandable assembly contacts at least one point of an internal surface of the tubing string (sleeve 118 deformed radially via engagement of frustoconical member 114 [locking ring] includes teeth that bitingly engage with a wall 46 of a structure 50, para 13, 21 & Fig. 1, 3 and 4); launching an untethered object inside the well fluid of the tubing string; contacting the untethered object with the plug assembly after the expandable assembly is deformed radially (plug 38 [untethered object) carried via fluid and engages land 36 after sleeve 118 deformed radially via engagement of frustoconical member 114 [locking ring}, para 21 & Fig. 4); applying pressure on the untethered object using the well fluid whereby forces are applied to the expandable assembly so that the continuous sealing portion of the expandable ring deforms radially (collar 154 may be made of a material that undergoes plastic deformation to maintain the seal 126 at an altered radial dimension via plug 38 [untethered object}, para 22 & Fig. 4); contacting an inside surface of the tubing string with the continuous sealing portion of the expandable assembly (collar 154 may be made of a material that undergoes plastic deformation to maintain the seal 126 at an altered radial dimension engaging wall 46 of a structure 50, para 22 & Fig. 1, and 4); and penetrating the internal surface of the tubing string at the at least one point with the
gripping portion of the expandable assembly (sleeve 118 includes teeth that bitingly engage with a wall 46 of a structure 50, para 13 & Fig. 1, 3 and 4).
	With regards to claim 2, it discloses diverting a portion of the well fluid outside the tubing string, or sealing a portion of the well fluid inside the tubing string with the plug assembly (anchoring system to be deployed as a treatment plug, or a frac plug used to frac a formation that the structure is positioned within [sealing well fluid], para 19).
	With regards to claim 4, it discloses dissolving at least one component of the plug assembly or the untethered object (removal of the plug 38 via dissolution, para 19 & Fig. 4).
With regards to claim 6, it discloses expanding the expandable assembly occurs through displacing a back-pushing ring (setting tool 78 can have a mandrel 82 with a stop 86, stop 86 can longitudinally urge the frustoconical member toward the sleeve, para 16 & Fig. 1,3 and 4, system 110 similar to system 10, para 20 & Fig. 1 and 3).
	With regards to claim 7, it discloses the back-pushing ring is contacting the expandable assembly through a conical or an annular surface (stop 86 engages annular surface of sleeve 118 including teeth [gripping member] of tubular anchoring system 110, Fig. 3).
With regards to claim 8, it discloses displacing the back-pushing ring occurs through actuating a retrievable setting tool longitudinally (setting tool 78 can have a mandrel 82 with a stop 86, stop 86 can longitudinally urge the frustoconical member toward the sleeve, para 16 & Fig. 1, 3 and 4, after failure of the force failing member 94 the stop 86 may separate from the mandrel 82 thereby allowing the mandrel 82 and the plate 98 to be retrieved to surface, para 16 & Fig. 3).
With regards to claim 9, it discloses the retrievable setting tool is retrieved prior to launching the untethered object (after failure of the force failing member 94 the stop 86 may separate from the mandrel 82 thereby allowing the mandrel 82 and the plate 98 to be retrieved to surface, para 16 & Fig. 3, and, plug 38 (untethered object] carried via fluid and engages land 36 after sleeve 118 expanded via engagement of frustoconical member 114 [locking ring}, para 18 & Fig. 4). 
With regards to claim 13, it discloses contacting the untethered object with the plug assembly occurs on a flared inner surface of the expandable assembly (plug 38 engages land 36 and frustoconical surface 158 [flared inner surface], Fig. 4).
With regards to claim 14, it discloses the locking ring includes a flared inner surface (land 36 [flared inner surface], Fig. 4).
With regards to claim 19, it discloses a plugging apparatus, for use inside a tubing string containing well fluid (tubular anchoring system 110 deployed within borehole tubular 50, Fig. 1, 3 and 4, and, system 110 similar to system 10, para 20 & Fig. 1 and 3), comprising: a plug assembly including: an expandable assembly (tubular anchoring system 110 includes plastic deformation of collar 154 and radial alteration of sleeve 118 [expandable], para 21, 22 & Fig. 3 and 4), comprising a continuous sealing portion and a gripping portion (collar 154 integral with seal 126 and sleeve 118 includes teeth that bitingly engage with a wall 46 of a structure 50, para 13 & Fig. 1, 3 and 4), a locking ring (frustoconical member 114 [locking ring], Fig. 3 and 4), wherein the expandable assembly includes at least a first
flared inner surfaces (sleeve 118 includes inner frustoconical surface 148, Fig. 3 and 4), wherein the locking ring includes a flared outer surface (flared outer frustoconical surface 144 of frustoconical member 114 [locking ring], Fig. 3 and 4), wherein the first flared inner surface of the expandable assembly contacts the flared outer surface of the locking ring (inner frustoconical surface 148 of sleeve 118 engages outer frustoconical surface 144 of frustoconical member 114 [locking ring], Fig. 3 and 4), and wherein the expandable assembly is adapted to be deformed radially (sleeve 118 radially altered, para 21 & Fig. 3 and 4); an untethered object (plug 38, Fig. 4), wherein the untethered object is adapted to contact an inside surface of the plug assembly (plug 38 [untethered object] carried via fluid
and engages land 36 after sleeve 118 deformed radially via engagement of frustoconical member 114 [locking ring], para 18 & Fig. 4) and, using well fluid pressure, to apply forces to the plug assembly to cause: radial deformation of the expandable assembly (collar 154 may be made of a material that undergoes plastic deformation to maintain the seal 126 at an altered radial dimension via plug 38 [untethered object], para 22 & Fig. 4), contact of an internal surface of the tubing string with the continuous sealing portion of the expandable assembly (collar 154 may be made of a material that undergoes plastic deformation to maintain the seal 126 at an altered radial dimension engaging wall 46 of a structure 50, para 22 & Fig. 1, and 4), and penetration of the internal surface of the tubing
string at least at one point with the gripping portion of the expandable assembly (sleeve 118 includes teeth that bitingly engage with a wall 46 of a structure 50, para 13 & Fig. 1, 3 and 4).
With regards to claim 22, it discloses at least one component of the plug assembly or the untethered object comprise a material dissolvable inside the well fluid (removal of the plug 38 via dissolution, para 19 & Fig. 4).
	With regards to claim 23, it discloses a back-pushing ring and a retrievable setting tool,
wherein the retrievable setting tool is adapted to displace the back-pushing ring causing the radial deformation of the expandable assembly over the flared outer surface of the locking ring (setting tool 78 can have a mandrel 82 with a stop 86, stop 86 can longitudinally urge the frustoconical member toward the sleeve, para 16 & Fig. 1, 3 and 4, system 110 similar to system 10, para 20 & Fig. 1 and 3, and, after failure of the force failing member 94 the stop 86 may separate from the mandrel 82 thereby allowing the mandrel 82 and the plate 98 to be retrieved to surface, para 16 & Fig. 3).
With regards to claim 24, it discloses the untethered object is shaped to contact a flared inner surface of the plug assembly (plug 38 engages land 36 and frustoconical surface 158 [flared inner surface], Fig. 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Dudzinski et al. (US 20180171746, hereafter Dudzinski).
With regards to claims 3 and 21, Xu shows all the limitation of the present invention except, it does not explicitly disclose an expandable assembly of one or more metallic alloys. Dudzinski teaches a dissolvable bridge plug assembly (Abstract) having an expandable assembly of metallic alloy (slip assembly 18 is a rigid element and thus may be made of a dissolvable metal alloy, slip assembly 18 may include a plurality of slip segments 40, the slip segments are locked in position in a manner that permits the slip segments to expand outward radially under pressure, para 30 & Fig. 1). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Xu with the teaching of Dudzinski. The motivation for doing so would have been to provide a dissolvable metal alloy expandable member and thereby allow for easy removal of the plug in order to minimize wellbore production time.
Claim(s) 5 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Silva (US 2017/0145781).
With regards to claim 5 and 20, Xu discloses the expandable assembly includes a continuous sealing ring and a gripping ring that are separate (tubular anchoring system 110 includes collar 154 integral with seal 126 (sealing ring] independent of sleeve 118 including teeth [gripping ring] Fig. 1, 3 and 4), wherein an inner surface of the sealing ring is adjacent to an inner surface of the gripping ring (collar 154 integral with seal 126 [sealing ring] includes inner frustoconical surface 158 adjacent inner frustoconical surface 148 of sleeve 118 including teeth [gripping ring] Fig. 1, 3 and 4), and wherein the inner surface of the sealing ring and the inner surface of the gripping ring form the first flared inner surface of the expandable assembly (inner frustoconical surface 158 and inner frustoconical surface 148 form a first flared inner surface of tubular anchoring system 110, Fig. 3 and 4).  Xu shows all the limitation of the present invention except, it doesn’t explicitly disclose the continuous sealing ring and the gripping ring are coupled longitudinally through a conical or an annular contact surface. Silva teaches a self locking plug seat, system and method (Abstract) having a continuous sealing ring and a gripping ring that are coupled longitudinally through a conical or an annular contact surface (seal 28 connected to slip assembly 36 [gripping ring] via conical outside surface 16 of frustocone 12, Fig. 1). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Xu with the teaching of Silva. The motivation for doing so would have been to provide sealing and gripping means that are connected and thereby ensure constant positioning relative to the tubing string in order to minimize fluid leakage.
Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Bassinger (US 2331532).
With regards to claim 10, Xu shows all the limitation of the present invention except, it does not explicitly disclose the locking ring and back-pushing ring are integral. Bassinger teaches a well plug (well packer within a well, (Page 1, Col. 1:8-12) having a locking ring and back-pushing ring that are integral (well plug includes actuating member 10 including socket 33 [back-pushing ring] integral with collar 36 [locking ring] via pins 39, Fig. 1 and 2). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Xu with the teaching of Bassinger. The motivation for doing so would have been to provide an integral actuating means and thereby reduce the number of parts within the expandable assembly in order to reduce cost.
With regards to claim 11, Xu shows all the limitation of the present invention except, the expandable assembly includes a second flared inner surface, and wherein the second flared inner surface opens in the opposite direction compared to the first flared inner surface. Bassinger teaches a well plug (well packer within a well, Page 1, Col. 1:8-12) having an expandable assembly that includes a second flared inner surface, and wherein the second flared inner surface opens in the opposite direction compared to a first flared inner surface (well plug includes slip member 41 including opposed first and second flared inner surfaces, Fig. 1 and 2). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Xu with the teaching of Bassinger. The motivation for doing so would have been to provide multiple expandable portions and thereby increase engagement of the assembly within the tubing string in order to maximize plug sealing.
With regards to claim 12, Xu discloses the expandable assembly provided by a retrievable setting tool (after failure of the force failing member 94 the stop 86 may separate from the mandrel 82 thereby allowing the mandrel 82 and the plate 98 to be retrieved to surface, para 16 & Fig. 3).  Xu shows all the limitation of the present invention except, the second flared inner surface of the expandable assembly contacts an outer flared surface of an expansion punch provided by a tool. Bassinger teaches a well plug (well packer within a well, Page 1, Col. 1:8-12) having a second flared inner surface of the expandable assembly contacts an outer flared surface of an expansion punch provided by a tool (well plug includes slip member 41 including a second flared inner surface expanded via slip expanding surface 44 of collar 36 integral with sleeve 13 [punch], Fig. 1 and 2). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Xu with the teaching of Bassinger. The motivation for doing so would have been to provide a means to actuate the first and second expandable members simultaneously and thereby ensure balanced clamping of the assembly in order to minimize the chance of damage to the tubing string. 
Allowable Subject Matter
Claims 15-18 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art cited all show similar features to those of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P STEPHENSON whose telephone number is (571)272-7035. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P STEPHENSON/Primary Examiner, Art Unit 3676